Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manning et al (U.S. PG Pub 2020/0265479) in view of Vijayaraghavan et al (U.S. PG Pub No. 2020/0177581)
As per claim 1, Manning et al teach an apparatus, comprising: a communications interface; a memory storing instructions; and at least one processor (data processing system, fig 1) coupled to the communications interface (communication interface, 152, fig 2) and the memory (memory, 151, fig 2), the at least one processor being configured to execute the instructions to: obtain first transaction information characterizing a data exchange (see pp 0026-0028); transmit, via the communications interface, the first transaction information to a first computing system, the first computing system being configured to submit a portion of the first transaction information to a second computing system (see pp 0019, 0026-0029, 0036, 0127); load at least one element of a distributed ledger from the memory, the at least one element comprising encrypted second transaction information that characterizes the execution of the data exchange by the second computing system; and decrypt the encrypted second transaction data and perform operations that reconcile the first transaction information and the decrypted second transaction information (see pp  0019, 0049, 0139, 0161). Manning et al fail to teach an inventive concept where maintained bv the second computing system. However, Vijayaraghavan et al teach an inventive concept where maintained bv the second computing system (see pp 0037). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the inventive concept of Manning et al to include Vijayaraghavan et al concept of maintaining transaction bv the second computing system in order to create more flexible system


As per claim 2, Manning et al teach an apparatus wherein: the first transaction information comprises parameter data and additional content associated with the data exchange; and the first transaction information is structured in accordance with a first format (see pp 0026). 

As per claim 3, Manning et al teach an apparatus wherein the first computing system is further configured to: generate request data that includes at least a portion of the parameter data, the request data being structured in accordance with a second format; and submit the request data to the second computing system, the second computing system being configured to execute the data exchange in accordance with at least the portion of the parameter data (see pp 0019, 0026-0029, 0036, 0127). 

see pp0019, 0039, 0040). 

As per claim 5, Manning et al teach an apparatus wherein the at least one processor is further configured to execute the instructions to receive, via the communications interface, the first transaction information from a device, the first transaction information being generated by an application program executed at the device, and the data exchange being initiated at the device (see 0019, 0049). 

As per claim 6, Manning et al teach an apparatus wherein the at least one processor is further configured to execute the instructions to: generate status data characterizing the initiated data exchange; and encrypt a portion of the first transaction information using a public cryptographic key associated with the first computing system; and transmit, via the communications interface, a recordation request that includes the status data and the encrypted portion of the first transaction information to a peer computing system, the recordation request causing the peer computing system to perform operations that record the status data and the encrypted portion of the first transaction information within an additional element of the distributed ledger, the distributed ledger being accessible at the first computing system (see pp 0019, 0039, 0040). 

see pp 0019). 

As per claim 8, Manning et al teach an apparatus wherein the decrypted second transaction information further comprises status data indicative of a status of the executed data exchange and reconciliation data indicative of a prior reconciliation of the executed data exchange by the first computing system (see pp 0019, 0049, 0139, 0161). 

As per claim 9, Manning et al teach an apparatus wherein the at least one processor is further configured to execute the instructions to: load, from the memory, cryptographic data that includes a private cryptographic key associated with the apparatus; and decrypt the encrypted second transaction information using the private cryptographic key (see 0029, 0039, 0040).

As per claim 10-20, they disclose the same inventive concept as claims 1-9. They are therefore rejected under the same rationale.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIRMIN BACKER whose telephone number is (571)272-1519.  The examiner can normally be reached on Monday- Thursday 9:00 AM-5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FIRMIN BACKER/Supervisory Patent Examiner, Art Unit 3699